In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana

              ______________________________

                    No. 06-09-00048-CV
              ______________________________



IN THE INTEREST OF T.B.C. AND C.T.R., JR., MINOR CHILDREN




         On Appeal from the 307th Judicial District Court
                      Gregg County, Texas
                Trial Court No. 2008-960-DR




           Before Morriss, C.J., Carter and Moseley, JJ.
             Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Jane1 filed her notice of appeal May 7, 2009, from the trial court's order terminating her

parental rights to T.B.C. and C.T.R., Jr.

       Jane's counsel filed a motion to withdraw. We abated this case to the trial court to conduct

a hearing to determine whether counsel should be allowed to withdraw and to determine whether

Jane desired to proceed with her appeal. Although given notice of the hearing, Jane did not appear.

After that hearing, the trial court granted counsel's motion. Jane is therefore representing herself in

this appeal.

       The clerk's and reporter's records were due to be filed on or before June 26, 2009. Appellant

is not indigent, and is thus responsible for paying or making adequate arrangements to pay the clerk's

and reporter's fees for preparing the records. See TEX . R. APP . P. 37.3.

       On July 28, 2009, we contacted Jane by letter, reminding her that the records were past due,

and warning that, if we did not receive an adequate response within ten days, we would dismiss the

appeal for want of prosecution pursuant to Rule 42.3(b) and (c) of the Texas Rules of Appellate

Procedure. See TEX . R. APP . P. 42.3(b), (c).

       As of the date of this opinion, we have received no response. The records are now over

seventy days past due.



       1
        To protect the identity of the children who are the subject of this suit, we shall refer
hereinafter to Appellant as Appellant or by the pseudonym "Jane." See TEX . FAM . CODE ANN .
§ 109.002(d) (Vernon 2008).

                                                  2
      We dismiss the appeal for want of prosecution.




                                          Jack Carter
                                          Justice

Date Submitted:     September 8, 2009
Date Decided:       September 9, 2009




                                             3